Citation Nr: 0203676	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  94-39 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, variously diagnosed as a depressive 
disorder or as schizophrenic symptomatology, and claimed as 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  That rating 
decision denied service connection for post-traumatic stress 
disorder, and determined that new and material evidence had 
not been presented to reopen a claim for service connection 
for a depressive disorder.  In April 1991 before the 
statutory limit for filing a notice of disagreement, the 
veteran provided a statement that the Board construes to be a 
notice of disagreement as to the February 1991 rating 
decision.  See 38 C.F.R. § 20.201.  The veteran subsequently 
perfected his appeal.  Thus, although the RO treated a later 
November 1991 rating decision as the decision from which the 
present appeal arises, the Board finds that the veteran 
perfected his present appeal from the February 1991 rating 
decision.

The Board notes here that in Ephraim v. Brown, 82F.3d 399, 
402 (Fed.Cir 1996), the Federal Circuit Court held that "a 
claim based on the diagnosis of a new mental disorder, taken 
alone or in combination with a prior diagnosis of a related 
mental disorder, states a new claim for the purpose of the 
jurisdictional requirement when the new disorder had not been 
diagnosed and considered at the time of the prior notice of 
disagreement." 

Here, the record shows that the rating decision of June 1972 
denied service connection for an acquired psychiatric 
disability (depressive neurosis); and shows that the RO was 
then in receipt of competent medical evidence which 
identified and diagnosed the veteran's psychiatric disability 
as depressive neurosis.  The recent clinical evidence, as 
reflected in a November 1996 VA examination report, shows a 
diagnosis of dysthymia.  The Board notes here that dysthymia 
is defined as a mood disorder characterized by depressed 
feeling and loss of interest or pleasure in one's usual 
activities and in which the associated symptoms have 
persisted for more than two years but are not severe enough 
to meet the criteria for major depression; called also 
depressive neurosis.  See Dorland's Illustrated Medical 
Dictionary, 447, 528 (28th ed., 1994).  There are no clinical 
records containing a diagnosis of PTSD.

Therefore, the claim considered in the February 1991 rating 
decision was not based upon the diagnosis of a new mental 
disorder, PTSD, and thus did not state a new claim for 
jurisdictional purposes.  Rather, the claimant had undertaken 
to reopen his previous claim for service connection for an 
acquired psychiatric disability, now claimed PTSD, but which 
continues to be diagnosed essentially as a depressive 
disorder and/or schizophrenic symptomatology.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  A rating decision in June 1972 denied service connection 
for an acquired psychiatric disorder; the RO notified the 
veteran of that decision in July 1972 and he did not timely 
appeal.

3.  The evidence submitted or otherwise obtained since the 
RO's June 1972 rating decision is either duplicative of the 
evidence that was on file when that decision was made or is 
not so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for an acquired psychiatric disorder, variously 
diagnosed as a depressive disorder and/or as schizophrenic 
symptomatology, and claimed as post-traumatic stress disorder 
(PTSD).


CONCLUSION OF LAW

The RO's February 1972 decision denying service connection 
for an acquired psychiatric disorder is final; new and 
material evidence has not been submitted to reopen this 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that statutory duty 
of the VA to assist the veteran with the development of facts 
pertinent to a claim under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
is limited to new claims for compensation and not applicable 
to claims to reopen, as here.  VA, however, has a 
responsibility to attempt to obtain relevant, available 
evidence from any new source identified by the claimant in 
the case of a claim to reopen.  In this case, the veteran has 
not identified any additional sources of evidence or 
additional pertinent medical records which might be obtained 
and which would be pertinent to this claim to reopen.  As 
such, the Board finds that no further development is 
warranted prior to determining whether this claim should be 
reopened.

The RO first denied service connection for a psychiatric 
disorder, claimed as a nervous condition, in a June 1972 
rating decision.  That decision determined that service 
medical records showed no evidence of any nervous condition.  
The rating decision noted that the veteran was hospitalized 
at a private psychiatric hospital from March 1972 to April 
1972, for a condition diagnosed as acute schizophrenic 
reaction with behavior that the veteran admitted was due to 
use of drugs.  A June 1972 summary of hospitalization at a 
private psychiatric hospital shows a diagnosis of acute 
schizophrenic reaction.  As noted in the June 1972 rating 
decision, a June 1972 VA psychiatric examination report 
contains a diagnosis of depressive neurosis.  

In essence the June 1972 rating decision denied the veteran's 
claim on the basis that required medical nexus evidence was 
not present.  See e.g., Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  See 
also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

The RO sent the veteran a letter in July 1972 apprising him 
of the June 1972 decision and of his procedural and appellate 
rights in the event that he elected to appeal to the Board.  
But he did not timely appeal that decision, so as a 
consequence it became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, because he did 
not timely appeal that decision, this, in turn, means there 
must be new and material evidence since that decision to 
reopen this claim and to warrant further consideration on a 
de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Board must determine whether new and material evidence 
has been submitted concerning this claim, before proceeding 
further, because this preliminary determination affects the 
Board's legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  And if the Board finds that no such 
evidence has been submitted, the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted. Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  However, when determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC) articulated a three- 
step analysis for adjudicating claims based on new and 
material evidence: first, VA must determine whether new and 
material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000), the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claims for service connection for an acquired psychiatric 
disorder, and if so, the Board then may proceed directly to 
adjudicate the claim on the full merits if the RO already has 
fully complied with all notification and assistance to the 
veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).
 
The Board notes that the evidence available at the time of 
the June 1972 rating decision included service personnel and 
medical records, a report of VA examination in June 1972, and 
a summary report of private psychiatric hospitalization in 
1972.  These records show no evidence of a psychiatric 
disorder during active service.  They also show treatment in 
1972 and include diagnoses of acute schizophrenic reaction 
and depressive neurosis.

The evidence submitted or otherwise obtained since the RO's 
June 1972 decision consists of service personnel records, 
U.S. Army Reserve medical records, private medical records 
dated from 1993 through 1998; VA medical treatment records 
dated from 1981 through 1999; reports of VA examinations in 
December 1990, September 1994 and November 1996; Social 
Security Administration records; and statements from the 
veteran. 

The additional medical evidence added to the record since the 
June 1972 RO decision continues to reflect that the veteran 
has been treated for psychiatric complaints.  These records 
also continue to show that he has been diagnosed with an 
acquired psychiatric disorder variously diagnosed as a 
depressive disorder and/or schizophrenic symptomatology, 
including diagnoses of: chronic schizophrenia 
undifferentiated type with depressive features; major 
depression with psychotic features; dysthymia; and 
depression.  The record continues to show no diagnosis of 
PTSD.  It also continues to reflect the veteran's belief that 
he has a psychiatric disability, here claimed as PTSD, which 
he relates to his active period of service.  

The evidence received since June 1972 includes medical 
records containing a diagnosis of a borderline personality 
disorder, a diagnosis not present at the time of the June 
1972 rating decision.  This diagnosis is shown in a VA report 
of psychological assessment of April 1990.  That diagnosis is 
also shown under Axis II in the reports of VA psychiatric 
examinations in December 1990 and September 1994; however, it 
is not shown as a diagnosis under Axis II in the report of VA 
examination in November 1996.  

Although that evidence is new in that evidence of a 
borderline personality disorder was not available in June 
1972, it does not provide a basis for reopening the veteran's 
claim because it is not material.  This is because 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. § 
3.303(c) (2000). "[Personality] disorders are developmental 
in nature, and, therefore, not entitled to service 
connection.  Regulatory authority provides that personality 
disorders will not be considered as disabilities under terms 
of the [Schedule for Rating Disabilities].  See 38 C.F.R. §§ 
4.9, 4.127 (2001).  The evidence received since June 1972 
showing a diagnosis of borderline personality disorder is not 
material since it is not evidence that would tend to prove 
the merits of the claim as to an essential element.  Here, it 
is not material evidence as to the issue of whether the 
veteran has a current psychiatric disability for which 
service connection may be granted, which is related to 
service.  

Generally, as was the case at the time of the June 1972 
rating decision, the evidence submitted since then does not 
show that the veteran has a present psychiatric diagnosis 
that has been related by competent medical evidence to 
service.  Evidence contained in the records received since 
June 1972 are either essentially redundant of previous 
evidence in showing a present acquired psychiatric 
disability, or do not pertain to the claimed psychiatric 
disability.  While much of the evidence received since June 
1972 was not previously submitted, none of it bears directly 
and substantially on the specific matter material to this 
case, that of providing a requisite nexus between a current 
acquired psychiatric disability and service.  None of the 
medical evidence submitted since the RO's June 1972 decision 
addresses this important and material issue of medical 
causation. 

With respect to the veteran's specifically claimed PTSD, none 
of the medical evidence received since June 1972 shows the 
veteran has PTSD.  So although there is new evidence received 
since June 1972 that has not been considered previously, that 
evidence nevertheless still is not material to this claim 
because it does not contain a clinical diagnosis of the 
condition claimed, PTSD.  Even assuming arguendo, that there 
was a diagnosis of PTSD, none of the new evidence includes  a 
medical nexus opinion causally relating the assumed condition 
to a stressful incident that occurred while he was on active 
duty in the military.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Rose 
v. West, 11 Vet. App. 169, 171 (1998).  And although he 
sincerely may believe that he has PTSD, there simply 
continues to be absolutely no medical evidence whatsoever 
substantiating this, and since he is a layman, he does not 
have the medical expertise or training to render such a 
medical diagnosis, himself.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Moreover, insofar as the veteran's lay statements suggest a 
nexus between the veteran's active service and any diagnosed 
psychiatric disability in general, these are redundant of 
contentions considered at the time of the June 1972 rating 
decision.  Also, while the veteran is competent to present 
lay evidence as to events he has observed and to any symptoms 
he experienced, Falzone v. Brown, 8 Vet. App. 398, 405 
(1995), his lay assumptions regarding the relationship 
between various events and the development of a medical 
disorder are outside the scope of his competence, and cannot 
serve as a basis for reopening the claim.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (citing Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (statements that are 
not competent are insufficient for purposes of reopening a 
claim)).  

Consequently, because none of the evidence submitted or 
otherwise obtained since the RO's June 1972 decision is both 
"new and material" so as to permit reopening the previously 
denied claim of service connection for an acquired 
psychiatric disorder, the current appeal must be denied.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  As the claim is not reopened, the Board 
does not have to weigh the evidence for and against the claim 
on the merits.  38 U.S.C.A. § 5107.



ORDER

The veteran's application to reopen the claim for service 
connection for an acquired psychiatric disability is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

